DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions 
Applicant’s election without traverse of claims 1-5 and 11-15 in the reply filed on Oct.14, 2021 is acknowledged.
Claim Rejections - 35 USC § 102 
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 11-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bagheri et al. (20190320396)
Regarding claim 11, Bagheri discloses a terminal in a communication system (see fig.1, element 110/100, fig.6, element 600, paragraph [0076] and its description), the terminal comprising: a transceiver (see fig.6, element 670/600, paragraph [0076] and its description); and at least one processor configured to (see fig.6, element 620/600, paragraph [0076] and its description): control the transceiver to receive, from a base station, a configuration information associated with a dual uplink transmission, the configuration information being associated with an uplink transmission timing for a master cell group (MCG) (see abstract, fig.1, elements 110, 120, fig.6, elements 
Regarding claim 12, Bagheri further discloses the capability information transmitted to the base station indicates capability for dynamic power sharing between the MCG and the SCG (see abstract, fig.1, elements 110, 120, 125, paragraph [0001], [0017], [0025], [0027], [0036] and its description).
Regarding claim 13, Bagheri further discloses a primary cell associated with the MCG corresponds to a frequency division duplex (FDD) cell (see paragraphs [0035-0036], [0041], [0050]).
Regarding claim 14, Bagheri further discloses the at least one processor is further configured to identify that a sum of power for the uplink transmission for the MCG and power for the uplink transmission for the SCG is greater than a configured maximum power (see paragraph [0017], [0036]).
Regarding claim 15, Bagheri further discloses the MCG is associated with a long- term evolution (LTE) radio access technology (RAT) and the SCG is associated 
Regarding claims 1-5 recite limitations substantially similar to the claims 11-15. Therefore, these claims were rejected for similar reasons as stated above. 

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    236
    238
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647